Citation Nr: 0924749	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a mood disorder 
(depressive symptoms), as secondary to the service connected 
chronic fatigue syndrome (CFS).

2.  Entitlement to an initial compensable evaluation for CFS 
prior to September 14, 2005 and an initial evaluation greater 
than 10 percent beginning September 14, 2005.

3.  Entitlement to an evaluation greater than 40 percent for 
CFS.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran retired after serving over 20 years on active 
service.  Her last period of active service was from February 
1988 to February 2000.  Her discharge documents reflect that 
she had service in the Persian Gulf theatre of operations.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which service connection for CFS 
was granted and evaluated at zero percent disabling.

In a January 2007 supplemental statement of the case, the 
evaluation awarded the service-connected CFS was increased to 
10 percent effective September 14, 2005.  However, this 
increased rating does not constitute a full grant of all 
benefits possible.  As the veteran has not withdrawn her 
claim, the issue concerning entitlement to an initial 
increased rating for CFS, both prior to and beginning 
September 14, 2005, is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In June 2008, this claim was remanded for further 
development.  Including to obtain private medical treatment 
records and to accord the Veteran additional VA examination.  
While the report of a September 2008 VA examination is of 
record, the RO failed to obtain private treatment records 
which are crucial to the Veteran's claim.  However, the Board 
finds that the September 2008 VA examination provides a 
sufficient basis upon which to grant partial benefits, and 
will remand the remainder of the Veteran's claim for full 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

In addition, medical evidence received since the June 2008 
remand reflects that the Veteran has been diagnosed with a 
mood disorder (depressive symptoms) that has been found to be 
the result of her service-connected CFS.  As the medical 
evidence is sufficient to grant service connection for the 
diagnosed mood disorder (depressive symptoms), there is no 
prejudice to the Veteran in the Board taking jurisdiction of 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues are thus recharacterized as presented on the front 
page of this decision.

VA treatment records and the September 2008 VA examination 
report reveals that the Veteran's service-connected anemia is 
active.  A claim for an increased evaluation for her service-
connected anemia is inferred and referred to the RO for 
appropriate action.

The issue of an initial evaluation greater than 40 percent 
for CFS addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran is 
diagnosed with a mood disorder (depressive symptoms) that is 
the result of her service connected CFS.

2.  The medical evidence establishes that both prior to and 
beginning September 14, 2005, the service-connected CFS is 
productive of debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms that are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a mood disorder 
(depressive symptoms) as the result of the service-connected 
CFS are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 
(2008).

2.  The criteria for an initial evaluation of 40 percent for 
the service-connected CFS both prior to and beginning 
September 14, 2005 are met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the issue of a higher initial evaluation for CFS, 
the issue is a "downstream" issue, as the initial claim for 
service connection for CFS bilateral hearing loss was granted 
in the April 2004 rating decision appealed, and the current 
appeal arises from the veteran's disagreement with the 
evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claims, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected. See Sanders, 487 F.3d 
at 489.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct, 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which she declined to do.

This case was remanded in June 2008, in part, to obtain 
private medical records.  The RO did not obtain them.  
However, as will be explained below, the September 2008 VA 
examination provides a sufficient basis upon which to grant 
an initial 40 percent evaluation for the service connected 
CFS from the date of the grant of service connection.  The 
issue of an evaluation greater than 40 percent is the subject 
of a remand immediately following this decision.  Hence, the 
Board finds it may proceed without prejudice to the Veteran 
despite the absence of these records.  See Bernard, supra.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Service connection for CFS was granted in 
an April 2004 rating decision, effective in May 2003.

VA treatment records show the Veteran was diagnosed with 
depressive disorder not otherwise specified, rule out mood 
disorder secondary to general medical conditions (which the 
physician described as CFS and history of anemia) with a 
history of major depressive episodes versus major depressive 
disorder recurrent in September 2007.  The entry was signed 
by the staff psychologist.  A subsequent entry assessed 
depressive disorder not otherwise specified, rule out mood 
disorder due to general medical condition/CFS in January 
2008.  In June 2008, an entry assessed mood disorder 
(depressive symptoms) due to general medical condition/CFS.  
The latter two entries where by a nurse practitioner.  The 
September 2008 VA examination for CFS noted continuing 
depression.

The initial diagnosis and possible etiology was diagnosed by 
a staff psychologist.  Subsequent entries both documented 
continuing treatment of depressive symptoms and concluded 
that the depressive symptoms were the result of the veteran's 
general medical condition-identified by the staff 
psychologist as CFS and by the nurse practitioner as 
including CFS.  Depression continued to be present in the 
September 2008 VA examination for CFS.

There is no evidence of record against a finding that service 
connection for mood disorder (depressive symptoms), as 
secondary to the service-connected CFS, is warranted. 

III.  Increased Evaluation for CFS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for CFS was granted in an April 2004 
rating decision, and evaluated as noncompensable, effective 
in May 2003.  In a January 2007 supplemental statement of the 
case, the evaluation was increased to 10 percent, effective 
in September 2005.  The record thus presents two time 
periods, that prior to September 14, 2005, and that beginning 
September 14, 2005.  However, the medical evidence 
establishes that the service-connected CFS meets the criteria 
for a 40 percent evaluation both prior to and beginning 
September 14, 2005.  Hence, the time periods will be 
discussed as one time period.

The noncompensable and 10 percent evaluations were assigned 
under Diagnostic Code 6354, which contemplates a 10 percent 
for debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one week 
but less than two weeks total duration per year or; symptoms 
controlled by continuous medication.  A 20 percent evaluation 
is contemplated for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two weeks but less than four weeks 
total duration per year.  A 40 percent evaluation is 
contemplated for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four weeks 
but less than six weeks total duration per year.  A 60 
percent evaluation is contemplated for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent evaluation is contemplated for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self care.  

A note following the criteria directs that, for the purpose 
of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6354. 

An undated statement proffered from the Veteran's private 
treating physician and received in April 2003 notes that the 
physician has treated the Veteran since 2001 for symptoms of 
fatigue and anemia-a condition, the physician observed, that 
was documented during active service by blood tests.  The 
physician stated that the Veteran continues to manifest a 
current medical condition of chronic fatigue and severe 
anemia, documented by current blood work.  Private treatment 
records show she was receiving Vitamin B12.

VA examinations conducted in June 2003 and September 2008 
establish that the Veteran is diagnosed with CFS and, in 
September 2008, with current anemia.  

The June 2003 VA examination reflects that the Veteran 
reported symptoms of exhaustion and lost endurance with 
recovery of strength after resting.  An initial bout of 
symptoms would present like having the flu, she reported, 
with a low grade temperature followed by fatigue sometimes 
severe enough to seek treatment from her physician.  She 
reported that the fatigue is accompanied by enlarged nodes on 
the axillary and submandibular areas, a sore throat, and 
difficulty swallowing that goes away after about three weeks.  
Fatigue persists despite exercise.  She reported sleeping up 
to ten hours per night and experiencing pain and headaches, 
lack of motivation, and depression.  She described the 
symptoms as lasting three to nine months, recurring again 
within nine to twelve months.  She reported not taking 
prescribed medication at this time.  

The Veteran reported an occupational history of having to 
quit two jobs in the last three years due to feeling 
overwhelmed with being so tired.  She reported then currently 
working four 10-hour days weekly, napping during the day and 
then when she gets home, following by eight to ten hours of 
sleep nightly.  She stated she had enough rank in her job to 
be able to leave when she did not have enough energy to work, 
and she had done this four times in the past nine months.

The examiner diagnosed CFS with microcytic anemia, not iron 
differentiated.

The September 2008 VA examination shows reported symptoms of 
fatigue that has increased to the point she is unable to work 
on a regular basis.  Her symptoms require that she take days 
from work.  Additional symptoms of neuropsychological 
complaints of chronic muscle pains and depression were also 
reported.  The examiner stated that she had reviewed the 
claims file and medical records which showed debilitating 
fatigue that was not constant and but waxed and waned but 
lasted longer than 24 hours after exercise.  The physician 
noted no history of hospitalization, surgery, or 
incapacitating episodes but observed restriction of routine 
daily activities by 30 percent for a duration of four months 
at a time.  Restricted activities were identified as cleaning 
the home, getting ready for work, staying awake at work, and 
interviewing persons.  Symptoms were identified as frequent 
generalized muscle aches and weakness, sleep disturbance, and 
occasional inability to concentrate.  No evidence of 
pharyngitis or of cervical or axillary lymphadenoapthy was 
found.  Clinical tests revealed mild anemia.

The Veteran reported an occupational history of current part-
time employment of the last one to two years, with 30 percent 
time lost from work in the last twelve month period.  

The examiner diagnosed CFS and stated that the history 
suggested that the disability had increased with significant 
effects on the Veteran's usual occupation of decreased 
mobility, lack of stamina, weakness or fatigue and pain.

VA treatment records show complaints of and treatment for 
symptoms of CFS with treatment including prescribed 
medications.

Over the course of this appeal, the Veteran has submitted 
several statements and has submitted the statements of her 
lay witnesses.

In her September 2003 notice of disagreement, the Veteran 
reported having to quit three jobs, and that it was 
impossible for her to work forty hours a week.  She reported 
her symptoms last six to none months.  In her May 2004 notice 
of disagreement, she reported again trying to work full time 
but after six months, she felt confused and wasn't able to 
keep her mind clear.  She reported an average of six to eight 
weeks per year where her condition overwhelms her physically 
and mentally.  She stated she required eight to ten hours of 
sleep each night with catch up naps of four to six hours on 
the weekends to recover.

In June 2005, the Veteran submitted the statement of her co-
worker and supervisor, who attested to the Veteran's symptoms 
of fatigue at work.  The witness stated that, as the 
Veteran's supervisor, she has observed the Veteran's work 
performance to suffer because she is so tired.  She stated 
she observed the Veteran to manifest frequent bouts of 
extreme sleepiness and fatigue.  She has observed the Veteran 
to fall asleep at her desk, and that her eyelids appear heavy 
and red.  The witness stated that she observed the Veteran to 
drink coffee all day in an apparent effort to stay awake to 
assist the clients that come to see her.  The witness noted 
that the Veteran's memory seems to be affected and she 
becomes lethargic.  The witness stated she had discussed with 
the Veteran taking afternoon breaks to "cat nap" to help, 
and that the Veteran told the witness her physician had 
prescribed medication to help.  The witness indicated she has 
known the Veteran to always be working and doing projects 
around the house, but her fatigue has appears to slow her 
down tremendously.  The witness stated the Veteran is a hard 
worker and a valuable employee, but her disability seems to 
get the best of her. 

In February 2007, the Veteran submitted an email from the 
executive secretary at her workplace showing that she had 
taken 78.75 hours sick leave and 67.75 hours vacation from 
January 2 to December 21, 2006.  The Veteran attested in a 
February 2007 statement that her sick leave and all of her 
vacation leave was due to her CFS.  She stated that she 
required nine to ten hours of sleep nightly and nine to 
twelve additional hours over the weekend.  She reported waves 
of incapacitation lasting up to six weeks.  She reported 
continuing to see her physician, but that the results are the 
same as that of a cold:  it comes as it wants and leaves when 
it is finished.  She reported taking daily medication, 
Lexapro, which seemed to be helping all but during four to 
six weeks periods that occur three to four times a year.

In July 2007, she submitted a statement reporting that she is 
unable to complete daily tasks for seven to ten days every 
month.  She reported she continued to take the medication 
prescribed by her physician.

In August 2008, the Veteran submitted the lay statement of 
her friend.  The friend stated that he lived with the Veteran 
and has known her since she was 18.  He became reacquainted 
after her discharge from the Navy.  In 2000, he stated, he 
observed that she was sleeping a lot, taking naps, going to 
bed early, and falling asleep watching TV, during long 
drives, or at the movies.  He stated that she goes outside 
the home to visit friends or go shopping only about once a 
month, and that she has difficulty the following week, 
needing to sleep longer to catch up with her rest.  The 
friend reported that the Veteran has hired someone to clean 
the house, and that they do not go out for dinner, movies or 
entertainment.  In the evening, if they do go out, they must 
be home by 9 p.m.  He reported she has taken weeks off work 
to sleep.  He remarked that this is markedly different from 
the person he stayed up with all night during college.

In February 2009, the Veteran submitted a statement reporting 
that she worked three days of the week, taking three hour 
naps on the days she was not at work.  Yet, she stated, she 
still continues to have periods of fatigue so great that she 
must stand up and walk around so as not to doze off.  She 
reported being prescribed two mediations daily for her CFS; 
Buproprian HCL and Cymbalta.

The Board observes that the Veteran was a Hospital Corpsman 
during active service, and that she retired having achieved 
the rank of Chief.  She is presumed, therefore, to possess a 
certain amount of medical expertise.  The Board therefore 
accepts her statements as not only credible, but medically 
informed.

The evidence meets the criteria for an evaluation of 40 
percent for CFS.  This is consistent with the Veteran's 
report of working 4 ten hour days but requiring time off to 
sleep, and of working part time, 3 days of the week.  The 
examiner's assessment in September 2008 was that the 
Veteran's daily activities were reduced by 30 percent.  
However, the Veteran's statements and that of her lay 
witnesses combined with the need for two daily medications, 
and with VA treatment records showing continued symptoms 
despite treatment and medication, presents a disability 
picture overall that more closely approximates symptoms of 
disabling fatigue, cognitive impairment or a combination of 
other signs and symptoms which have been and are nearly 
constant and restrict routine daily activities 50 to 75 
percent of the pre-illness level.  See 38 C.F.R. § 4.7.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence supports an evaluation of 40 
percent dating back to May 5, 2003, when service connection 
was initially granted.  

A 40 percent evaluation is warranted for CFS, beginning with 
the date of service connection, May 5, 2003, through the 
present.

As the issue of entitlement to a disability evaluation 
greater than 40 percent for the service connected CFS is 
remanded below, the Board defers consideration of entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321.


ORDER

Service connection for a mood disorder (depressive symptoms) 
as the result of the service-connected CFS is granted.

An initial evaluation of 40 percent for CFS is granted 
effective May 5, 2003.



REMAND

By this decision, the Board has granted a 40 percent 
evaluation for the service connected CFS, effective May 5, 
2003.  However, the issue of whether an evaluation greater 
than 40 percent remains pending.

This case was remanded in June 2008 to obtain private 
treatment records.  The Board noted that the majority of the 
Veteran's treatment to this point had been by private health 
care providers.

The RO has not obtained these records.  While the Veteran has 
noted in February 2009 that her treatment is with VA, as 
above noted, the record shows she received private treatment 
for her CFS on a regular basis until at least June 2008.  
These records of private treatment accorded her during the 
time period under appeal are still necessary to make a full 
adjudication of her claim.  Remand is therefore required to 
obtain these records.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant records of 
treatment the Veteran has had by her 
private treating physician.  Ask the 
Veteran to identify these health care 
providers as necessary.  Perform any 
follow up required and inform the Veteran 
of negative responses so that she may 
obtain the records if necessary.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim for an evaluation greater than 40 
percent for CFS, including consideration 
of extra-schedular evaluation, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the Veteran, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


